              Case 1:19-cv-01650-AWI-GSA Document 25 Filed 12/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN HAMMLER,                              1:19-cv-01650-AWI-GSA-PC
12                   Plaintiff,                  ORDER ADOPTING FINDINGS AND
                                                 RECOMMENDATIONS IN FULL
13            vs.                                (ECF No. 24.)
14   J. LYONS, et al.,                           ORDER FOR THIS ACTION TO PROCEED
                                                 ONLY AGAINST DEFENDANT LUCAS
15                  Defendants.                  FOR RETALIATION AND VIOLATION OF
                                                 FREEDOM OF SPEECH UNDER THE
16                                               FIRST AMENDMENT, AND DISMISSING
                                                 ALL OTHER CLAIMS AND DEFENDANTS
17
                                                 OBJECTIONS, IF ANY, DUE IN 14 DAYS
18

19             Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983 The matter was referred to a United
21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22             On November 4, 2020, the court entered findings and recommendations, recommending
23   that this action proceed only against defendant A. Lucas (Appeals Coordinator) for retaliation
24   and violation of freedom of speech, under the First Amendment, and that all other claims and
25   defendants be dismissed from this action based on Plaintiff’s failure to state a claim. (ECF No.
26   24.)     Plaintiff was granted fourteen days in which to file objections to the findings and
27   recommendations. (Id.) The fourteen-day time period has expired, and no objections have been
28   filed.

                                                      1
            Case 1:19-cv-01650-AWI-GSA Document 25 Filed 12/07/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636, the Court has reviewed the matter.
 2   The court finds the findings and recommendations to be supported by the record and proper
 3   analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.     The findings and recommendations issued by the Magistrate Judge on November
 6                 4, 2020, are ADOPTED in full;
 7          2.     This action now proceeds with Plaintiff’s First Amended Complaint, filed on
 8                 April 3, 2019, against defendant A. Lucas (Appeals Coordinator) for retaliation
 9                 and violation of freedom of speech, in violation of the First Amendment;
10          3.     All other claims and defendants are dismissed from this action for Plaintiff’s
11                 failure to state a claim upon which relief may be granted under § 1983;
12          4.     Plaintiff’s claims for violation of the prison appeals process, denial of access to
13                 courts, conspiracy, and violation of equal protection are dismissed from this action
14                 based on Plaintiff’s failure to state any claims upon which relief may be granted;
15          5.     Defendant Gonzales is dismissed from this action based on Plaintiff’s failure to
16                 state any claims against him or her upon which relief may be granted; and
17          6.     This case is referred back to the Magistrate Judge for further proceedings,
18                 including initiation of service of process.
19
     IT IS SO ORDERED.
20

21   Dated: December 4, 2020
                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26

27

28


                                                     2
